Name: Council Regulation (EEC) No 2355/85 of 6 August 1985 supplementing Regulation (EEC) No 60/85 on the restriction of exports of steel pipes and tubes to the United States of America
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 8 . 85 Official Journal of the European Communities No L 222/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2355/85 of 6 August 1985 supplementing Regulation (EEC) No 60/85 on the restriction of exports of steel pipes and tubes to the United States of America Member States Proportion of US consumption (percentage) OCTG Germany 4,38 France 0,53 Italy 3,25 Netherlands 0,02 Belgium 0,50 Luxembourg 0,01 United Kingdom 0,55 Greece 0,76 Denmark 0 Ireland 0 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas in Regulation (EEC) No 60/85 ('), the Council, pursuant to the Arrangement concluded with the United States of America, laid down restrictions on exports of certain steel pipes and tubes of Community origin to that country ; Whereas, in compliance with Annex III to that Regu ­ lation, a scale for allocation among the Member States must be decided upon in respect of OCTG tubes, HAS ADOPTED THIS REGULATION : Article 1 The following table shall be substituted for the OCTG entry in Annex III to Regulation (EEC) No 60/85 : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 August 1985. For the Council The President R. GOEBBELS (') OJ No L 9, 10 . 1 . 1985, p. 13 .